                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

HAROLD BLACH,                           *

      Plaintiff,                        *

vs.                                     *

AFLAC, INC.,                            *
                                                CASE NO. 4:15-MC-5 (CDL)
      Garnishee,                        *

SAL DIAZ-VERSON,                        *

      Defendant.                        *


                                  O R D E R

      Presently     pending    before   the   Court   is   Plaintiff   Harold

Blach’s Motion for Disbursement (ECF No. 432) of the $26,587.51

Garnishee AFLAC, Inc. deposited with the Court in response to the

November 20, 2018 and December 19, 2018 Writs of Garnishment.

There was no traverse to the Garnishee’s Answers, no third party

claim to the funds, and no objection to the motion.                Thus, the

motion is granted.

      Based    on    Blach’s    representations       to   the   Court,   the

outstanding principal balance of Blach’s judgment against Diaz-

Verson is more than $64,000.00.         The Court finds it unnecessary to

calculate the exact outstanding principal amount at this time.             To

keep the record clear, Blach’s future applications for writs of

garnishment and future motions for disbursement of funds shall
state the outstanding principal balance as of the date of the

filing, and Blach shall include a chart showing the entire balance

history of his judgment, including (1) costs, (2) accrual of

interest, and (3) how each disbursement was applied.

     The Clerk is instructed to enter judgment in favor of Blach

with regard to the November 20, 2018 and December 19, 2018 Writs

of Garnishment (ECF Nos. 407 & 412).      The Clerk shall disburse

$26,587.51, plus any interest earned on that amount while the funds

were in the Court’s registry, to Blach.    Given that there was no

objection to Blach’s motion for disbursement, the Court finds it

unnecessary to delay the disbursement, and the Clerk is authorized

to begin processing the disbursement immediately.

     IT IS SO ORDERED, this 7th day of March, 2019.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                2
